Citation Nr: 0632818	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  01-09 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for glaucoma 
with cataracts, associated with glomerulonephritis with 
hypertension, status post kidney transplant.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and from August 1960 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The service-connected glaucoma with cataracts, associated 
with glomerulonephritis with hypertension, status post kidney 
transplant is currently manifested by no impairment of the 
veteran's visual field, impairment of visual acuity of 20/40 
in the right eye and 20/30 in the left eye with pseudophakia, 
bilaterally.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, for 
glaucoma with cataracts, associated with glomerulonephritis 
with hypertension, status post kidney transplant, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.75, 4.84a, Diagnostic Codes 6013, 6028, 
6029, 6066, 6069, 6073, and 6076 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was granted service connection for 
glomerulonephritis with hypertension in October 1984.  He 
later developed end-stage kidney disease and underwent a 
kidney transplant in 1993.

The veteran submitted a claim for service connection for 
residuals of his kidney transplant, to include glaucoma, on 
November 21, 2000.  The veteran included a statement from a 
VA physician, S.G., who said that the veteran had severe, 
disfiguring gout, hypercholesterolemia, hypertension, sleep 
apnea syndrome, osteoporosis, and multiple malignant skin 
cancers that were all related to immunosuppressive 
medications taken as a result of the kidney transplant.  Dr. 
G. also said that the veteran had glaucoma and this added 
stress to an already complicated medical scenario.  

The veteran was afforded a VA eye examination in April 2001.  
The examiner noted that the veteran had developed glaucoma 
two years earlier.  The glaucoma had been difficult to 
control with medications.  The veteran had had laser surgery 
in both eyes [in 2000] to attempt to control the glaucoma, 
without much success.  The veteran had best distant vision of 
20/60 in the right eye and 20/30 in the left eye.  There was 
evidence of nuclear sclerotic and cortical cataracts 
bilaterally.  There was no visual field defect.  The 
diagnoses were bilateral glaucoma, secondary to steroids, 
cataracts, and refractive error and presbyopia.  

The RO granted service connection for glaucoma in June 2001.  
The veteran was given a 10 percent rating for the impairment 
of his visual acuity.  The date of service connection and the 
10 percent rating were made effective from the date of the 
claim, November 21, 2000.  In rating disabilities involving 
visual acuity, the indices found at Table V, 38 C.F.R. § 
4.84a are to be used.  38 C.F.R. § 4.83a (2006).  Visual 
acuity is rated based on best distant vision obtainable after 
correction by eyeglasses.  38 C.F.R. § 4.75 (2006).  

The veteran submitted a formal claim for a total disability 
evaluation based on individual unemployability (TDIU) in 
August 2001.  The veteran said that he was no longer able to 
work because of the complications resulting from his kidney 
transplant.  He said he last worked in 1995.

The veteran submitted his notice of disagreement with the 
June 2001 rating decision in August 2001.  He said that he 
was no longer able to drive a car because of his eye 
problems.

VA outpatient eye examination reports, for the period from 
July to August 2001, were associated with the claims folder.  
An entry, dated July 3, 2001, reported that the veteran had 
corrected distant vision in the right eye of 20/60-2 and 
20/40 in the left eye.  A July 10, 2001, entry reported the 
veteran's right eye visual acuity as 20/70 and left eye as 
20/40.  A later entry from the refraction clinic, dated July 
13, 2001, listed findings of visual acuity of 20/200 in the 
right eye and 20/60-1 in the left eye.  It is not clear that 
this was based on best corrected distant vision.  This is 
especially so as the next entry, dated August 28, 2001, 
reported the veteran's visual acuity as 20/60 for the right 
eye and 20/30 for the left eye.  The veteran's cataracts were 
noted to be worsening.  It is unlikely that the 20/200 entry 
represented a corrected vision measurement for the veteran's 
right eye.  Even if it did, the entries prior to, and after, 
showed a consistency that belies the 20/200 entry as being a 
reliable measure of the veteran's level of disability.

The veteran submitted his substantive appeal in November 
2001.  He also submitted copies of VA outpatient eye 
examinations for the period from July 2001 to November 2001.  
The examinations from July and August 2001 were duplicates of 
those noted supra.  An entry dated October 3, 2001, noted 
that the veteran had undergone cataract extraction of the 
right eye.  The visual acuity for the right eye was listed 
but there was no value for the left eye.  An entry dated 
October 23, 2001, reported that the veteran had uncorrected 
distant vision in the right eye of 20/200 and 20/100 in the 
left eye.  His corrected vision was 20/50-2 in the right eye 
and 20/40 in the left eye.  An entry dated October 23, 2001, 
reported the veteran's uncorrected visual acuity as 20/200 in 
each eye.  His corrected vision in his right eye was 20/80 
and in the left eye it was 20/60.  A final entry, dated 
November 2, 2001, noted that the veteran was seen to be given 
an injection of 5-Fluorouracil (5FU).  The only visual acuity 
measurement listed was an uncorrected measurement of 20/200 
for the right eye.  

The veteran argued that the several entries showed that he 
had "corrected" visual acuity measurements of 20/200 and 
that this demonstrated a definite increase in his disability.  
He contended that VA was ignoring evidence in his favor.

The veteran was afforded a VA eye examination in March 2002.  
The examiner noted that the veteran had had bilateral 
cataract extractions performed in the last year, with 
glaucoma filters.  The examiner said that the right eye was 
operated on in September 2001 and the left eye in December 
2001.  The examiner said that the veteran was not taking 
glaucoma medication because his filters were working well.  
The examiner reported that the veteran had a best distant 
vision of 20/40-1 in the right eye and 20/30 in the left eye.  
There was no evidence of diplopia and no visual field defect.  
The diagnoses were primary open angle glaucoma, bilateral, 
status post filtering bleb bilateral, pseudophakia, 
bilateral, posterior chamber type, refractive error and 
presbyopia, and no diabetic retinopathy.  

The veteran's case was certified to the Board.  The Board 
undertook development of the case, in accordance with 
existing authority, in November 2002.  The veteran was 
notified that the Board would be developing his case in 
February 2003.  

VA outpatient treatment records, for the period from October 
1999 to December 2002, were associated with the claims folder 
in February 2003.  The records do not provide information 
regarding eye clinic appointments or any measurement of the 
veteran's visual acuity.  The records do show that he 
underwent cataract removal and implantation of an intraocular 
lens in the right eye on October 3, 2001, and the left eye on 
November 28, 2001.  

The veteran responded to the Board's letter in March 2003.  
In regard to his eyes, he said that he could only drive 
during daylight hours, as the lights at night would blind 
him.  In regard to his then pending claim for service 
connection for sleep apnea, the veteran said that his prior 
security guard job required that he drive a patrol car.  He 
said that he fell asleep twice while driving the patrol car.  
He said he did not know what was causing that to happen at 
that time and he quit his job.  The veteran said that Dr. G. 
told him that the sleep problem was caused by the medications 
related to the transplant.

The Board remanded the veteran's claim in July 2003.  The 
purposes of the remand were to continue the development of 
evidence pertinent to the claim and to allow the RO to review 
the evidence developed by the Board.

The Appeals Management Center (AMC) wrote to the veteran in 
December 2003.  He was advised to identify any additional 
evidence that could be obtained in his case and to submit 
evidence he had to the AMC.  He was told what the AMC would 
do in his case and what he was responsible for.

The veteran responded in February 2004.  He provided a 
listing of appointments he had had at the VA medical center 
(VAMC) in Nashville, Tennessee.  He listed his appointments 
from 2001 and 2002.  The records from VAMC Nashville were 
previously obtained by the Board.  

Records were obtained from the VAMC in Birmingham, Alabama.  
However, the records were duplicate copies of VA examinations 
that were already of record.  There were no clinical records 
available to show treatment related to the veteran's 
bilateral glaucoma.

The veteran was afforded a VA eye examination in September 
2004.  The veteran complained of pain, burning, and foreign 
body sensation in his eyes for the past 3-4 years.  He also 
complained of seeing floaters in his right eye since surgery 
three years earlier.  The veteran further complained of poor 
night vision, especially when driving at night.  The examiner 
noted the history of laser treatment for both eyes and the 
cataract removal surgery in 2001.  The best distant visual 
acuity was listed as 20/40 in the right eye and 20/30 in the 
left eye.  There was no defect of the central vision.  The 
assessment include chronic open angle glaucoma in both eyes, 
status post trabeculectomy in both eyes, pseudophakia in both 
eyes, early age-related macular degeneration in both eyes, 
refractive error in both eyes, Drusen in both eyes, and 
diabetes mellitus with no diabetic retinopathy.

The RO increased the veteran's eye disability rating to 30 
percent by way of a rating decision dated in December 2004.  
The RO re-characterized the disability as glaucoma with 
cataracts associated with glomerulonephritis with 
hypertension, status post kidney transplant.  The 30 percent 
rating was made effective from the date of claim, November 
21, 2000.

The veteran's case was again remanded by the Board in July 
2005.  The purpose of the remand was to obtain records from 
the Social Security Administration (SSA) regarding the 
veteran's receipt of SSA disability benefits.

The veteran's SSA records were received in August 2005.  The 
medical records consisted entirely of VA treatment records 
for the period from March 1996 to November 2000.  Thus they 
did not provide evidence that could be used to evaluate the 
level of the veteran's impairment from November 2000.  The 
veteran's listed disabilities included status post kidney 
transplant, and diabetes mellitus.  The veteran was 
determined to be disabled from December 2000.  

The veteran submitted a copy of a letter from SSA, dated in 
July 2001, which said he had been found to be physically 
disabled by SSA guidelines as of December 2000.  He had not 
yet met the nonmedical requirements and was still being 
evaluated.  However, a letter dated less than a week later in 
July 2001 informed the veteran that he was determined to be 
disabled as of December 2000 and his entitlement would begin 
in June 2001.  

The veteran also submitted a statement in September 2005.  He 
said that the RO had not considered his previous statement 
regarding his unemployability from August 2001.  The veteran 
cited to the SSA letters as evidence that he could not work 
as a result of complications from the medications he had to 
take because of his kidney transplant.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  The veteran's claim for a higher evaluation 
for his disability of glaucoma is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's bilateral eye disability was originally 
evaluated as glaucoma under Diagnostic Code 6013.  38 C.F.R. 
§ 4.84a (2006).  Under Diagnostic Code 6013, glaucoma is to 
be rated for impairment of visual acuity or field loss.  A 10 
percent rating is the minimum.  

Subsequent to the veteran's bilateral cataract removal in 
2001, the RO both increased his disability rating to 30 
percent and re-characterized the disability as glaucoma with 
cataracts, associated with glomerulonephritis with 
hypertension, status post kidney transplant in December 2004.  
The RO evaluated the veteran's disability under Diagnostic 
Codes 6028 and 6029.  38 C.F.R. § 4.84a.

Diagnostic Code 6028 relates to disabilities involving 
cataracts, senile and others.  It provides that preoperative 
cataracts are to be rated for impairment for visual acuity.  
Postoperatively, the disability is to be rated on impairment 
of visual acuity and aphakia.  

"Aphakia" is the absence of the lens of the eye.  STEDMAN'S 
MEDICAL DICTIONARY 112 (26th Ed., 1995).  "Pseudophakia" is 
an eye in which the natural lens is replaced with an 
intraocular lens.  Id. at 1453

The veteran is currently in receipt of a 30 percent 
evaluation for his bilateral pseudophakia that is rated as 
aphakia.  A 30 percent evaluation is provided for either 
bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029.  

The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note).

In order for the veteran to be granted a rating of 40 percent 
or more, he would have to demonstrate impairment of his 
visual acuity sufficient to meet the applicable rating 
criteria.  See Diagnostic Codes 6066, 6069, 6073, and 6076, 
38 C.F.R. § 4.84a.  There is no evidence of record of an 
impairment of the veteran's field vision to warrant 
consideration of a higher rating under Diagnostic Codes 6080, 
6081.  Id.  

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  38 
C.F.R. § 4.83a .  As noted, visual acuity is rated based on 
best distant vision obtainable after correction by 
eyeglasses.  The rating criteria begin with evaluating visual 
acuity where the vision in each eye is 20/40.  In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  A 40 percent rating 
would be for consideration if there was anatomical loss of 
one eye and vision of 20/40 in the other (Diagnostic Code 
6066), blindness in one eye, having only light perception, 
and vision of 20/50 in the other (Diagnostic Code 6069), 
vision of 5/200 in one eye and 20/50 in the other (Diagnostic 
Code 6073), and vision in one eye of 10/200 and 20/50 in the 
other, vision in one eye of 15/200 and 20/70 in the other, or 
vision in one eye of 20/200 and 20/70 in the other.  
(Diagnostic Code 6076).  38 C.F.R. § 4.84a.

There is no evidence of anatomical loss of one eye or 
blindness in one eye to warrant consideration for a higher 
rating under Diagnostic Codes 6066, 6069.  Further, there is 
no evidence of the veteran having the required measured 
visual acuity to allow for the assignment of a 40 percent 
rating at any time during the pendency of the claim.  

The April 2001 VA examination provided measured visual acuity 
of 20/60 in the right eye and 20/30 in the left eye.  The 
March 2002 VA examination noted improved visual acuity of 
20/40-1 in the right eye and 20/30 in the left eye.  This was 
following the veteran's surgery for removal of the cataracts 
and implanting the intraocular lenses.  The September 2004 VA 
examination noted visual acuity of 20/40 in the right eye and 
20/30 in the left eye.  A review of the results shows a 
consistency in the measurement of the veteran's left eye 
visual acuity on the three examinations.  The right eye 
showed improvement between 2001 and 2002 and has remained at 
the same level since 2002.  Clearly, the results of the 
several VA examinations do not provide for a higher rating.

The Board has also considered the several outpatient entries, 
primarily from 2001.  Even if consideration were given to the 
visual acuity noted on July 13, 2001, 20/200 in the right eye 
and 20/60-1 in the left eye, the veteran would not receive a 
40 percent rating.  However, that particular measurement was 
not listed as best distant vision.  More importantly, such a 
measurement was not supported by the entries that preceded 
and followed July 13, 2001.  The other entries were in line 
with the veteran's 10 percent rating at that time.  He 
measurement from July 13 does not reflect a level of 
impairment in light of the other evidence.  

The evidence of record does not establish that the veteran's 
glaucoma with cataracts, associated with glomerulonephritis 
with hypertension, status post kidney transplant warrants a 
rating in excess of 30 percent at any time after November 21, 
2000.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate that the veteran's bilateral eye disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  The veteran last worked 
in 1995 and, by his admission, quit that job due to problems 
associated with his now service-connected sleep apnea.  He 
did not report any problems relating to his glaucoma as a 
reason for leaving his employment.  The veteran has said that 
he was limited to driving during the day but was noted to be 
driving at night, although lights bothered him, at the time 
of his September 2004 examination.  

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2006).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 30 percent for glaucoma with cataracts, 
associated with glomerulonephritis with hypertension, status 
post kidney transplant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted a claim for service connection on 
November 21, 2000.  The veteran was granted service 
connection in June 2001, thus his initial claim was 
substantiated.  The veteran then expressed disagreement with 
his initial disability rating.

The AMC wrote to the veteran in December 2003.  He was 
informed of what action the AMC was taking to develop his 
claim.  He was informed of the evidence of record.  The 
veteran was also advised of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.

The AMC also wrote to the veteran in August 2004.  He was 
informed he would be scheduled for a VA examination.  He was 
also given detailed information and examples regarding the 
types of evidence he could submit to support his claim for a 
higher rating.  

The AMC issued a supplemental statement of the case (SSOC) 
that addressed the additional evidence of record and why the 
evidence did not show entitlement to a rating in excess of 30 
percent in April 2005.

The AMC wrote to the veteran in August 2005 and informed him 
that his SSA records were being requested.  Finally, the RO 
wrote to the veteran in March 2006.  The latter letter 
provided the veteran with information regarding the several 
aspects of a rating decision, to include the disability 
rating involved, and the effective date for the rating.  The 
veteran was advised to identify or submit any evidence he had 
that would show that a higher rating should be assigned for 
his disability.  

The AMC issued a SSOC that addressed the additional evidence 
of record and why the evidence did not show entitlement to a 
rating in excess of 30 percent in April 2006.

The Board finds that the December 2003, August 2004, August 
2005, and March 2006 letters to the veteran fulfilled VA's 
duty to notify the veteran regarding the evidence necessary 
to support his claim, including the duty to notify the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded VA examinations.  VA treatment records were obtained 
and associated with the claims folder.  The veteran submitted 
evidence in support of his claim.  The veteran's SSA records 
were obtained.  He was scheduled for a Travel Board hearing 
in June 2002 but failed to report.  He did not request that 
the hearing be rescheduled.  The veteran has not alleged that 
there is any outstanding evidence.


ORDER

Entitlement to a rating in excess of 30 percent for glaucoma 
with cataracts, associated with glomerulonephritis with 
hypertension, status post kidney transplant, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


